Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Sherman, J.), rendered June 10, 1992, revoking a sentence of probation previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction of criminal mischief in the fourth degree.
Ordered that the amended judgment is affirmed.
The defendant failed to preserve for appellate review her claim regarding the sufficiency of the plea allocution since she did not move to withdraw the plea (see, People v Pellegrino, 60 NY2d 636; People v Hunter, 194 AD2d 628).
In any event, under the circumstances of this case, the court *850properly adjudicated the defendant in violation of probation based upon her admission (see, People v Hunter, supra; People v Smith, 146 AD2d 656; People v Lombardo, 108 AD2d 873). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.